

114 S2497 IS: Retail Investor Protection Act of 2016
U.S. Senate
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2497IN THE SENATE OF THE UNITED STATESFebruary 4, 2016Mr. Blunt (for himself, Mr. Crapo, Mr. Daines, Mr. Kirk, Mr. Isakson, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Securities Exchange Act of 1934 to provide protections for retail customers, and for
			 other purposes. 
	
 1.Short titleThis Act may be cited as the Retail Investor Protection Act of 2016. 2.Stay on rules defining certain fiduciariesDuring the period beginning on the date of enactment of this Act and ending on the date that is 60 days after the date on which the Securities and Exchange Commission issues a final rule relating to standards of conduct for brokers and dealers under section 15(m) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(m)), as redesignated by section 3 of this Act, the Secretary of Labor may not issue any proposed or final regulation under the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.) defining the circumstances under which an individual is considered a fiduciary with respect to standards of conduct for brokers and dealers.
 3.Amendments to the Securities Exchange Act of 1934Section 15 of the Securities Exchange Act of 1934 (15 U.S.C. 78o) is amended— (1)by redesignating the second subsection (k) (relating to standard of conduct) through subsection (o) as subsections (m) through (q), respectively; and
 (2)in subsection (m), as so redesignated, by adding at the end the following:
				
 (3)Requirements before rulemakingThe Commission may not promulgate a rule under paragraph (1) before providing a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate describing whether—
 (A)retail investors (and other customers that the Commission may provide) are being harmed by brokers or dealers operating under different standards of conduct than the standards that apply to investment advisers under section 211 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–11);
 (B)alternative remedies will reduce any confusion or harm to retail investors due to brokers or dealers operating under different standards of conduct than the standards that apply to investment advisers under section 211 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–11), including—
 (i)simplifying the titles used by brokers, dealers, and investment advisers; and (ii)enhancing disclosure surrounding the different standards of conduct applicable to brokers, dealers, and investment advisers;
 (C)the adoption of a uniform fiduciary standard of conduct for brokers, dealers, and investment advisers would adversely impact the—
 (i)commissions of brokers and dealers; (ii)availability of proprietary products offered by brokers and dealers; and
 (iii)ability of brokers and dealers to engage in principal transactions with customers; and
 (D)the adoption of a uniform fiduciary standard of conduct for brokers or dealers and investment advisers would adversely impact retail investor access to—
 (i)personalized and cost-effective investment advice;
 (ii)recommendations about securities; or (iii)the availability of the advice and recommendations described in clauses (i) and (ii).
 (4)Economic analysisThe conclusions of the Commission contained in the report described in paragraph (3) shall be supported by economic analysis.
 (5)Requirements for promulgating a ruleThe Commission shall publish in the Federal Register, with the rule promulgated under paragraph (1), formal findings that the rule would reduce confusion or harm to retail customers (and other customers that the Commission may by rule provide) due to different standards of conduct applicable to brokers, dealers, and investment advisers.
 (6)Requirements under Investment Advisers Act of 1940In proposing rules under paragraph (1) for brokers or dealers, the Commission shall consider the differences in the registration, supervision, and examination requirements applicable to brokers, dealers, and investment advisers..